DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 1/24/2022. Claims 1-19 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20160249247 A1, hereinafter Zhao) in view of Hao et al (US 20150237531 A1, hereinafter Hao).

Consider claim 1, Zhao discloses a customer premises equipment (CPE) (AP 404, Fig. 4), comprising at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising (wireless device 302 may include a processor 304… Memory 306, which may include both read-only memory (ROM) and random access memory (RAM), provides instructions and data to the processor 304, Fig. 3 and paragraph 55; wireless device 302 is implemented as an AP, paragraph 59): 
receiving configuration information of a first link (430, Fig. 4) and configuration information of a second link (434, Gig. 4) that are sent by a home access gateway 
sending the configuration information of the second link to the UE (one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85); 
determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link (the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85); and 

Zhao further discloses wherein the CPE is a relay user equipment (the AP and the TWAG may be in communication with each other to relay data between the UE 2016 and the core network (paragraph 49) and the second link is wireless (see Fig. 4) .
However Zhao does not expressly disclose that the first link is wireless.
In the same field of endeavor, Hao discloses a system for determining QoS of WLAN service in backhaul network wherein the CPE is a relay user equipment and the first link and the second link are wireless (see Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hao with the teaching of Zhao to customize QoS properties for WLAN services in the backhaul network.


Consider claim 16, Zhao discloses a user equipment (wireless device 302, Fig. 3, UE 402, Fig. 4), comprising at least one processor and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising (wireless device 302 may include a processor 304… Memory 306, which may include both read-only memory (ROM) and random access 
establishing a radio resource control RRC connection to a home access gateway by using customer premises equipment CPE (Fig. 4); 
receiving configuration information that is sent by the home access gateway and that is of a link between the CPE and the UE, wherein the configuration information is used to indicate quality of service QoS configuration information of the link between the CPE and the UE (The TWAG 406 may receive the signal 428 and forward the contents of the signal 428 to the AP 404 as a bearer setup request signal 430. For example, the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85); 
determining a QoS parameter of a data packet based on the configuration information (one or more access categories may be transmitted to the UE 402, paragraph 85); and 
sending the data packet to the CPE based on the QoS parameter of the data packet (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85).
Zhao further discloses wherein the CPE is a relay user equipment (the AP and the TWAG may be in communication with each other to relay data between the UE 2016 and the core network (paragraph 49).

In the same field of endeavor, Hao discloses a system for determining QoS of WLAN service in backhaul network wherein the CPE is a relay user equipment and the link is wireless (see Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hao with the teaching of Zhao to customize QoS properties for WLAN services in the backhaul network.


Consider claim 18, and as applied to claim 16 above, Zhao discloses wherein when the link between the CPE and the UE is a second-type link, the second-type link is a communications link established based on any one of a wireless local area network (WLAN), Bluetooth, ZigBee, the Ethernet, a point-to-point protocol (PPP), a point-to-point protocol over Ethernet PPPoE, an asynchronous transfer mode (ATM), code division multiple access (CDMA), and CDMA2000 (e.g. WLAN, paragraph 47); 
the configuration information comprises the QoS information of the link between the CPE and the UE, and the QoS information of the link between the CPE and the UE comprises at least one of the following information: a second QoS identifier, a QoS parameter corresponding to the second QoS identifier, a mapping relationship between the second QoS identifier and the radio bearer of the UE, a mapping relationship between the second QoS identifier and the QoS flow of the UE, a mapping relationship between the second QoS identifier and the radio bearer of the CPE, and a mapping 
the determining a QoS parameter of a data packet based on the configuration information comprises: 
determining the second QoS identifier corresponding to the data packet, based on the radio bearer, of the UE, corresponding to the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the UE Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85; the EPS bearer 
 determining the second QoS identifier corresponding to the data packet, based on the QoS flow, of the UE, corresponding to the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE; and
determining that a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet (the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85); and 
before the sending the data packet to the CPE based on the QoS parameter of the data packet, the method further comprises:
 adding to the data packet, the second QoS identifier corresponding to the data packet (The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates .

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, and further in view of Rajagopalan et al (US 20140029421 A1, hereinafter Rajagopalan).

Consider claim 2, Zhao as modified by Hao discloses wherein when the first link is a first-type link and the second link is a second-type link, the configuration information of the first link comprises at least one of the following information: an identifier of the UE, QoS configuration information of the UE, and QoS configuration information of the CPE, and the configuration information of the second link comprises the QoS information of the second link (the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432…Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85);
the second-type link is a communications link established based on any one of a wireless local area network (WLAN), Bluetooth, ZigBee, the Ethernet, a point-to-point 
the QoS configuration information of the UE comprises at least one of the following information: an identifier of a radio bearer of the UE, a QoS parameter of the radio bearer of the UE, uplink endpoint information of a first connection transmission tunnel corresponding to a data radio bearer (DRB) of the UE, an identifier of a QoS flow of the UE, a QoS parameter of the QoS flow of the UE, and a mapping relationship between the radio bearer of the UE and the QoS flow of the UE (the AP 404 may map one or more of the QoS attributes to one or more access categories …one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraphs 84-85);
 the QoS configuration information of the CPE comprises at least one of the following information: an identifier of a radio bearer of the CPE, a QoS parameter of the radio bearer of the CPE, an identifier of a QoS flow of the CPE, a QoS parameter of the QoS flow of the CPE, a mapping relationship between the QoS flow of the CPE and the radio bearer of the CPE, a mapping relationship between the radio bearer of the CPE and the radio bearer of the UE, a mapping relationship between the QoS flow of the CPE and the radio bearer of the UE, and a mapping relationship between the radio bearer of the CPE and the QoS flow of the UE (the signal 430 may include the QoS attributes for the service available through the core network… the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432, paragraphs 83-84; the EPS bearer provides a transport service 
the QoS information of the second link comprises at least one of the following information: a second QoS identifier, a QoS parameter corresponding to the second QoS identifier, a mapping relationship between the second QoS identifier and the radio bearer of the UE, a mapping relationship between the second QoS identifier and the QoS flow of the UE, a mapping relationship between the second QoS identifier and the radio bearer of the CPE, and a mapping relationship between the second QoS identifier and the QoS flow of the CPE, wherein the second QoS identifier is used to identify a QoS granularity of the second link (the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432…Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85; the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed 
However, Zhao as modified by Hao does not expressly disclose the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR) system, a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system;
In the same field of endeavor, Rajagopalan discloses the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR) system, a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system (e.g. LTE, paragraph 16; MOG 112 may send a dynamic configuration message 220 in order to configure CPE 118. Notably, configuration message 220 includes QoS parameters or policy rules that can be used to configure CPE 118 to provide a desired and/or predetermined QoS level, Fig. 2A and paragraph 26).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of 

Consider claim 3, and as applied to claim 2 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the UE, wherein the data packet comprises the identifier of the UE and the second QoS identifier (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 73); 
determining the radio bearer, of the UE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the UE (the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between the UE and the PDN-GW. In an embodiment, the QCI may further include other QoS attributes, such as maximum delay, residual error rate, and the like, paragraph 74; the AP 404 maps one or more of the QoS attributes to one or more traffic 
 determining the QoS flow, of the UE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE, and determining the radio bearer, of the UE, corresponding to the data packet, based on the mapping relationship between the radio bearer of the UE and the QoS flow of the UE; and
determining the radio bearer, of the CPE, corresponding to the data packet, based on the radio bearer, of the UE, corresponding to the data packet and the mapping relationship between the radio bearer of the CPE and the radio bearer of the UE (the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between the UE and the PDN-GW. In an embodiment, the QCI may further include other QoS attributes, such as maximum 
determining the radio bearer of the CPE or the QoS flow, of the CPE, corresponding to the data packet, based on the radio bearer, of the UE, corresponding to the data packet and the mapping relationship between the QoS flow of the CPE and the radio bearer of the UE, wherein a QoS parameter of the radio bearer or the QoS flow corresponding to the data packet is the QoS parameter of the data packet.

Consider claim 4, and as applied to claim 2 above Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the UE, wherein the data packet comprises the identifier of the UE (UE 402 (e.g., represented as an IP address, paragraph 81) and the second QoS identifier (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access 
determining the radio bearer, of the CPE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the CPE, wherein a QoS parameter of the radio bearer, of the CPE, corresponding to the data packet is the QoS parameter of the data packet (the EPS bearer provides a transport service with specific quality of service (QoS) attributes. The EPS bearer may include a QoS class index (QCI), which describes the type of service using the virtual connection (e.g., voice, video, signaling, etc.), a guaranteed bitrate (GBR) for the traffic that flows through the connection, a maximum bitrate (MBR) for the traffic that flows through the connection, and/or a filter specification that indicates the traffic flows (e.g., in terms of IP addresses, protocols, port numbers, etc.) supported by the virtual connection between the UE and the PDN-GW. In an embodiment, the QCI may further include other QoS attributes, such as maximum delay, residual error rate, and the like, paragraph 74; the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432, paragraph 84); or 
determining the QoS flow, of the CPE, corresponding to the data packet, based on the second QoS identifier comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the CPE, wherein a QoS parameter of the QoS flow, of the CPE, corresponding to the data packet is the QoS parameter of the data packet.




Consider claim 6, and as applied to claim 2 above, Zhao discloses wherein the determining, by the CPE, a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving, by the CPE, the data packet sent by the home access gateway, wherein the data packet comprises the identifier of the UE (UE 402 (e.g., represented as an IP address, paragraph 81), the identifier of the radio bearer of the UE, and/or the identifier of the QoS flow of the UE (The TWAG 406 may receive the signal 428 and forward the contents of the signal 428 to the AP 404 as a bearer setup request signal 430, paragraph 83); and 

determining, by the CPE, the second QoS identifier corresponding to the data packet, based on the identifier that is of the QoS flow of the UE and that is comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the UE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet.


Consider claim 7, and as applied to claim 2 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the home access gateway (the AP 404 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85); and 
when the data packet comprises the identifier of the UE, determining the second QoS identifier corresponding to the data packet, based on the radio bearer of the CPE that carries the data packet and the mapping relationship between the second QoS 
when the data packet comprises the identifier of the UE, determining the second QoS identifier corresponding to the data packet, based on the identifier that is of the QoS flow of the CPE and that is comprised in the data packet and the mapping relationship between the second QoS identifier and the QoS flow of the CPE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet; or
 when the data packet comprises the identifier of the UE and the identifier of the radio bearer of the UE, determining the second QoS identifier corresponding to the data packet, based on the identifier that is of the radio bearer of the UE and that is in the data packet and the mapping relationship between the second QoS identifier and the radio bearer of the UE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet; or
when the data packet comprises the identifier of the UE and the identifier of the QoS flow of the UE, determining the second QoS identifier corresponding to the data packet, based on the identifier that is of the QoS flow of the UE and that is in the data packet and the mapping relationship between the second QoS identifier and the QoS 
when the data packet comprises downlink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE, determining the UE needing to receive the data packet and the DRB of the UE that carries the data packet, based on the downlink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE, and determining the second QoS identifier corresponding to the data packet, based on the mapping relationship between the second QoS identifier and the radio bearer of the UE, wherein a QoS parameter corresponding to the second QoS identifier corresponding to the data packet is the QoS parameter of the data packet.

Claims 8, 9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, and further in view of Fan et al  et al (US 20130329714 A1, hereinafter Fan).

Consider claim 8, and as applied to claim 1, Zhao as modified by Hao discloses wherein when the first link and the second link each are a first-type link, the configuration information of the first link comprises at least one of the following information: 
an identifier of the UE, QoS configuration information of the UE, and QoS configuration information of the CPE, and the configuration information of the second link comprises an identifier of the UE and QoS configuration information of the UE (the 
the QoS configuration information of the UE comprises at least one of the following information: an identifier of a radio bearer of the UE, a QoS parameter of the radio bearer of the UE, uplink endpoint information of a first connection transmission tunnel corresponding to a data radio bearer (DRB) of the UE, an identifier of a QoS flow of the UE, a QoS parameter of the QoS flow of the UE, and a mapping relationship between the radio bearer of the UE and the QoS flow of the UE (the AP 404 may map one or more of the QoS attributes to one or more access categories …one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraphs 84-85); and 
the QoS configuration information of the CPE comprises at least one of the following information: an identifier of a radio bearer of the CPE, a QoS parameter of the radio bearer of the CPE, an identifier of a QoS flow of the CPE, a QoS parameter of the QoS flow of the CPE, a mapping relationship between the QoS flow of the CPE and the radio bearer of the CPE, a mapping relationship between the radio bearer of the CPE and the radio bearer of the UE, a mapping relationship between the QoS flow of the CPE and the radio bearer of the UE, and a mapping relationship between the radio bearer of the CPE and the QoS flow of the UE (the AP 404 may map one or more of the 
However, Zhao as modified by Hao does not expressly disclose the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system.
In the same field of endeavor, Fan discloses  the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system (the home AP 304 includes home gateway (H-GW) 306, WAN interface 308, and WLAN/LAN interface 310, see Figs. 2 and 3 and paragraph 35).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Fan with the teachings of Zhao and Hao to provide the best quality of service in a home networking environment.

Consider claim 9, and as applied to claim 8 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration 
receiving the data packet sent by the UE, wherein the data packet comprises the identifier of the UE (inherent in a data packet transmitted from the UE according to 802.11 standard); 
determining the radio bearer of the UE that carries the data packet; 
determining the radio bearer, of the CPE, corresponding to the data packet, based on the radio bearer of the UE that carries the data packet and the mapping relationship between the radio bearer of the CPE and the radio bearer of the UE (the AP 404 may filter packets based on a traffic flow template (TFT), paragraph 85); or 
when the data packet comprises the identifier of the QoS flow of the UE, determining the radio bearer, of the CPE, corresponding to the data packet, based on the identifier of the QoS flow of the UE and the mapping relationship between the radio bearer of the CPE and the QoS flow of the UE; or 
determining the QoS flow, of the CPE, corresponding to the data packet, based on the radio bearer of the UE that carries the data packet and the mapping relationship between the QoS flow of the CPE and the radio bearer of the UE, and determining, the radio bearer, of the CPE, corresponding to the data packet, based on the QoS flow, of the CPE, corresponding to the data packet and the mapping relationship between the radio bearer of the CPE and the QoS flow of the CPE, wherein a QoS parameter of the radio bearer, of the CPE, corresponding to the data packet is the QoS parameter of the data packet; and

adding, by the CPE, at least one of the following information to the data packet: the identifier of the UE, the identifier of the radio bearer of the UE, and the uplink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE (adding the identifier of the UE is inherent in a data packet transmitted from the UE according to 802.11 standard).

Consider claim 11, and as applied to claim 8 above, Zhao discloses wherein the determining a QoS parameter of a data packet of the UE based on the configuration information of the first link and the configuration information of the second link comprises: 
receiving the data packet sent by the home access gateway; and 
when the data packet comprises the identifier of the UE, determining the radio bearer, of the UE, corresponding to the data packet, based on the radio bearer of the CPE that carries the data packet and the mapping relationship between the radio bearer of the CPE and the radio bearer of the UE (the AP 404 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85); or 
when the data packet comprises downlink endpoint information of the first connection transmission tunnel corresponding to the DRB of the UE, determining the DRB of the UE that carries the data packet on the second link, based on the downlink 
when the data packet comprises the identifier of the UE and the identifier of the QoS flow of the UE, determining the radio bearer, of the UE, corresponding to the data packet, based on the identifier of the QoS flow of the UE and the mapping relationship between the QoS flow of the UE and the radio bearer of the UE, wherein a QoS parameter of the radio bearer, of the UE, corresponding to the data packet is the QoS parameter of the data packet.

Consider claim 17, and as applied to claim 16 above, Zhao discloses wherein when the link between the CPE and the UE is a first-type link, the configuration information comprises an identifier of the UE and/or QoS configuration information of the UE (the signal 430 may include the QoS attributes for the service available through the core network, paragraph 83; the AP 404 maps one or more of the QoS attributes to one or more traffic management parameters supported by a WLAN at block 432…Accordingly, the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434, paragraph 85; an identifier of the UE is inherent in a WLAN), the QoS configuration information of the UE comprises at least one of the following information: an identifier of a radio bearer of the UE, uplink endpoint information of a first connection transmission tunnel corresponding to a data radio bearer (DRB) of the UE, a QoS parameter of the radio bearer of the UE, an identifier of a QoS flow of the UE, a QoS parameter of the QoS flow of the UE, and a 
the determining a QoS parameter of a data packet based on the configuration information comprises: determining that a QoS parameter of the radio bearer or the QoS flow, of the UE, corresponding to the data packet is the QoS parameter of the data packet (During subsequent communications, the UE 402 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 84).
However, Zhao as modified by Hao does not expressly disclose the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system.
In the same field of endeavor, Fan discloses the first-type link comprises a communications link established based on any one of a long term evolution (LTE) system, an LTE in unlicensed spectrum system, new radio (NR), a universal mobile telecommunications system (UMTS) system, and a global system for mobile communications (GSM) system (the home AP 304 includes home gateway (H-GW) 306, WAN interface 308, and WLAN/LAN interface 310, see Figs. 2 and 3 and paragraph 35).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, further in view of Fan, and further in view of Zhang et al  et al (US 20160234851 A1, hereinafter Zhang).

Consider claim 10, and as applied to claim 8 above, Zhao, discloses
receiving the data packet sent by the home access gateway and 
 determining that the QoS parameter of the radio bearer corresponding to the identifier that is of the radio bearer of the UE and that is comprised in the data packet is the QoS parameter of the data packet (the AP 404 may map one or more of the QoS attributes to one or more access categories, paragraph 84; AP 404 may filter packets based on the TFT and access the medium based on the one or more access categories, paragraph 85), but is silent regarding wherein the data packet comprises the identifier of the UE and the identifier of the radio bearer of the UE;
In the same field of endeavor, Zhang discloses wherein the data packet comprises the identifier of the UE and the identifier of the radio bearer of the UE (a MAC address of the UE, capability information of the UE, context information of the UE, an identifier of a radio bearer RB of a second downlink data packet, and QoS information of the second downlink data packet, paragraph 531).
.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, further in view of Haba (US 20130016708 A1,), and further in view of Grayson et al (US 20160295521 A1, hereinafter Grayson).

Consider claim 12, and as applied to claim 1 above, Zhao as modified by Hao does not expressly disclose wherein before the receiving configuration information of a first link and configuration information of a second link that are sent by a home access gateway, wherein the instructions when executed by the processor, further causing the CPE to: 
send a first request message to the home access gateway, wherein the first request message is used to request to establish a first connection, the first connection is a connection between the CPE and the home access gateway, the first connection is carried on the first link, and the first request message comprises an identifier of the CPE; and 
receive a first response message sent by the home access gateway, wherein the first response message comprises an identifier of the home access gateway and an identifier of a cell needing to be activated.

send a first request message to the home access gateway, wherein the first request message is used to request to establish a first connection, the first connection is a connection between the CPE and the home access gateway, the first connection is carried on the first link, and the first request message comprises an identifier of the CPE (portable access point 10, the setup information transmission control unit 115 controls the USB control circuit 160 so as to output (i.e., broadcast) a home gateway probe packet via the USB connection I/F 162. The home gateway probe packet includes a MAC address of the portable access point 10, Fig. 5 and paragraph 93); and 
receive a first response message sent by the home access gateway, wherein the first response message comprises an identifier of the home access gateway (At the home gateway 20, the setup information update control unit 215, upon the power being switched on, monitors reception of a home gateway probe packet via the USB connection I/F 262 (S205). The setup information update control unit 215, when detecting the reception of the home gateway probe packet (Yes for S205), sends (i.e., responds with) a response packet by handling the MAC address included in the aforementioned packet as a destination address (S210). The response packet includes the MAC address of the home gateway 20, Fig. 5 and paragraph 94).

However, Haba is silent regarding an identifier of a cell needing to be activated.
In the same field of endeavor, Grayson discloses an identifier of a cell needing to be activated (a small cell radio AP 130a is activated with a UE whitelist via interactions with small cell gateway 134. In certain embodiments, small cell gateway 134 can query whitelist service 182 to determine the UE whitelist for small cell radio AP 130a using a cell identifier of the small cell, paragraph 103).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Grayson with the teaching of Zhao, Hao, and Haba to manage interference between cells.

Consider claim 13, and as applied to claim 12 above, Haba discloses wherein the sending a first request message to the home access gateway comprises: 
sending the first request message to the home access gateway based on first configuration information obtained in advance, wherein the first configuration information is used to trigger establishment of the first connection (At the portable access point 10, the setup information transmission control unit 115 controls the USB control circuit 160 so as to output (i.e., broadcast) a home gateway probe packet via the USB connection I/F 162. The home gateway probe packet includes a MAC address of the portable access point 10, paragraph 93); or 

sending the first request message to the home access gateway when the CPE receives a specific tagged packet sent by the UE.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Haba with the teaching of Zhao, Hao, and Grayson to update the setup of a mobile access point.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, further in view of Rajagopalan, and further in view of Middelesch et al  et al (US 20190313248 A1, hereinafter Middelesch).

Consider claim 14, and as applied to claim 2 above, the combination of Zhao, Hao, and Rajagopalan does not expressly disclose wherein when the second link is a second- type link, the data packet that is sent by the UE and that is received by the CPE comprises second indication information, and the second indication information is used to indicate that data comprised in the data packet is control plane signaling or user plane data.
In the same field of endeavor, Middelesch discloses wherein when the second link is a second- type link, the data packet that is sent by the UE and that is received by the CPE comprises second indication information, and the second indication information 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Middelesch with the teaching of Zhao, Hao, and Rajagopalan in order to avoid further derivation of air interface keys and the requirement to use further signaling keys.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, and further in view of Lepp al  et al (US 20160261430 A1, hereinafter Lepp).

Consider claim 15, and as applied to claim 1 above, Zhao send a discovery signal to the UE, wherein the discovery signal is used by the UE to discover the CPE (WLAN Discovery and Selection 416, Fig. 4). However, Zhao as modified by Hao does not expressly disclose the discovery signal comprises first indication information, the first indication information is used to indicate that the CPE supports providing the UE with a connection to a first-type network, and supports providing the UE with mobility management and QoS management in the first-type network, and the first-type network comprises any one of the LTE system, the LTE-U system, the NR, the UMTS system, and the GSM system.
In the same filed of endeavor, Lepp discloses the discovery signal comprises first indication information, the first indication information is used to indicate that the CPE 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lepp with the teachings of Zhao and Hao in order to transmit AP capability information.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Hao, and further in view of Middelesch.

Consider claim 19, and as applied to claim 18 above, Zhao as modified by Hao does not expressly disclose wherein the data packet sent by the UE comprises second indication information, and the second indication information is used to indicate that data comprised in the data packet is control plane signaling or user plane data.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Middelesch with the teachings of Zhao and Hao in order to avoid further derivation of air interface keys and the requirement to use further signaling keys.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 17 that element 434 of Zhao is a bearer configuration signal, not QoS information. The Examiner respectfully disagrees because Zhao discloses that the AP 404 may map one or more of the QoS attributes to one or more access categories (see paragraph 83). Zhao further discloses that the one or more access categories may be transmitted to the UE 402 in a WLAN bearer configuration signal 434 as well as a traffic flow template (TFT) use to filter packets to be transmitted (see paragraphs 83 and 85).
Applicant further argues on page 18 that signal 434 is not information related to the claimed second link. The Examiner respectfully disagrees. Signal 434 corresponds to WLAN bearer configuration between AP 404 and UE 402 (see Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vickberg et al (US 20170318501 A1) discloses integration between a Wireless Wide Area Network (WWAN) and a Wireless Local Area Network (WLAN).
Sirotkin (US 20210266915 A1) discloses wireless local area networks (WLAN) access category (AC) mapping and long term evolution (LTE) quality of service class identifier (QCI) to WLAN AC mapping.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.